Colt, J.
The plaintiffs worked for the defendant corporation under an agreement to forfeit whatever wages might be due, if they left the employ of the company without giving two weeks’ notice. The notice was not given. There was evidence in support of the plaintiffs’ case that a loom at which the female plaintiff worked was out of order. And the only question at the trial was whether the conduct of the plaintiffs was an unjustifiable abandonment of the defendants’ employment within the meaning of the contract.
The defendants in substance requested the court to rule that the facts proved an abandonment, but the judge instructed the jury in effect that they were only to have weight on the question cf intention, and that leaving work for a while, until the loom should be repaired, would not be an abandonment. We think the jury may have been misled by this.
The rights of the plaintiffs must be determined by giving due effect to their conduct and declarations. The inquiry is as to the actual facts connected with the leaving. An undisclosed intention on their part would not affect the right of the defendants to treat the contract as broken upon the facts which came to their knowledge. Nor could .it be ruled as a matter of law that leaving work for a while until the loom should be repaired would not be a breach of the contract. It was at least a question of fact to be submitted to the jury. No question of pleading was raised at the alignment. Exceptions sustained.